Title: To George Washington from R. Foster, 22 November 1795
From: Foster, R.
To: Washington, George


          
            Sir
            Spade November the 22. 179[5] Richmond
          
          the brethen is all pun a decay which I am sorrey for you must judge the situation of america by the younger brother. 40 years was a very good age the heathens is Convince that ther is no power but of god he is able to make one man to subdue america which is the Case the earth must melt a way befor his word will fail as I have before wrote you I am numberd with the Dead and wheare it was Dun and thear he offerd his tender mercy to us the sulffer of brimstone was laid on my longs at old ben pines in kingaquean County by reason america not honour the word of god is becaus ther Deads are evil Choose darkness rather than light and that preseeded from the Cornection of france last wor tha have got the Cuntrey to think there is no god but if the world Could se what I have seen tha would heave all thear gold and silver in the furnace but now Sir the winter is as same as the spring and if that Cornection of france ant Cut away from america I think thear will be Destreses upon earth then the gospel will shine and ministers from england tha have grown very numerous in france as tha have in affrica And all other saveages nation but god nothing to Do with them you must think the wrath of god to be Due against you all for Disabaying his rightous law tha might as well make a ball on the sabouth at the Capitel and Dance as to go theare to make a law for thear is no law for you have Denied god and he will Deny you tho you may make a rule the world Dont no me sir bu and I dont want them to no me for

I have but very little Chance to live now for everything tha teach tha pisen and if tha need no me tha would shoreley kill me for you no sir the world is a foe to god else tha would serve him but the intention of america is to make fun of god or els you would lend great britain 50 thousand men for tha oat to be keep in subjection in so Doing you would be promoting the glory of god then religion might flourish if you will not what is right act according to Days when you have a Dark Day Do what you pleas and the same when you have a light one for god nose the harts of all men and what tha oat to Do as to your part I think all nation oat to neel Down at your feet for your noble prinsable in signing the treate in payment of the british Deats thear is no astate in america that is worth any thing but what Com by the hand england and none but rouge is against a payment of them as to my part sir I am poor man for your people Dont want me to have any thing as I formerley one but I Count all things lost as I may win Christ but the united states of america thinks more of you than of god but the least angel in heaven is greater than the greates king upon Earth all things under the earth and in the Deapth of the sea is in vew of god all things are build by some men but he that build all things is god the ways of the heathens and talk is to me just as the history of Chris life relate when he was pun the earth all fleash is as the grass of the feild and as the flower of the grass he must pass away tha wonder what become of the Dead tha sink sir as to my part I never turned the moon into blood but safley led the young Children through the red sea I shall leave part of the Copey of this letter at the Capitel I go. h. s. god and son 3
          
            R. Foster
          
        